Citation Nr: 1712735	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  13-05 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1980 to May 1982. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for PTSD.  A claim for service connection for PTSD was received in August 2010.

In March 2015, the Board denied service connection for an acquired psychiatric disorder, to include PTSD and depression.  The Veteran appealed the March 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), which was subsequently vacated pursuant to a Joint Motion for Remand in August 2016.  As discussed below, the Board is granting service connection for an acquired psychiatric disorder, constituting a full grant of the benefit sought on appeal; therefore, any discussion of compliance with the Joint Motion for Remand is rendered moot.      


FINDINGS OF FACT

1.  The Veteran has current diagnosed major depressive disorder.

2.  The Veteran experienced in-service psychiatric symptoms 

3.  The current acquired psychiatric disorder is causally related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting service connection for an acquired psychiatric disorder, constituting a full grant of the benefit sought on appeal with respect to this issue; therefore, no discussion of VA's duty to notify and to assist is necessary.

Service Connection for an Acquired Psychiatric Disorder 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran essentially contends that his acquired psychiatric disorders are related to service.  Specifically, the Veteran contends that he developed a psychiatric disorder in service after being beat-up, sexually harassed, and verbally assaulted by superiors.  See February 2011 notice of disagreement, February 2013 substantive appeal (on a VA Form 9).

First, the Veteran has current diagnosed major depressive disorder.  A November 2016 private psychological evaluation report notes a diagnosis of major depressive disorder, recurrent episode, moderate.  December 2003, January 2004, and January 2011 VA treatment records note diagnoses of depression and major depressive disorder.

Next, the Board finds that the Veteran experienced in-service psychiatric symptoms.  A January 1981 service treatment record notes that the Veteran reported depressed feelings while onboard the ship and was diagnosed with a mild depressive reaction.  A February 1982 service personnel record notes that the Veteran received a non-judicial punishment for a number of violations, including failure to report to places of duty, failure to obey orders and commands, and disrespectful language towards a superior officer.  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the acquired psychiatric disorder are related to service.  

A November 2012 VA examination report notes a diagnosis of personality disorder with schizoid and paranoid traits.  The November 2012 VA examiner did not diagnose major depressive disorder or a depression disability and instead opined that the depression was a symptom of a personality disorder that preexisted service.  The Board finds that the November 2012 VA examination report is inadequate as it is based on the inaccurate factual predict that the Veteran does not have a current acquired psychiatric disorder.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The Board further finds the November 2012 VA medical opinion to be outweighed by the other evidence of record, specifically, an August 2016 private psychological evaluation report.    

In an August 2016 private psychological evaluation report, after detailing the Veteran's psychiatric history, Dr. K.K. (a psychologist) opined that the current major depressive disorder is at least as likely as not due to active service.  Dr. K.K. opined that, based on all available information and review of the claims file, a number of incidences of abuse and harassment that took place during active service that caused the Veteran emotional distress (as evidence by the documented behavioral changes in the service personnel records), led to chronic difficulty with authority and avoidance of conflict.  Dr. K.K. opined that it is at least as likely as not that the Veteran began experiencing symptoms of depression during service with periods of recurrent depressive episodes since service separation. 

Dr. K.K. addressed the November 2012 VA examiner's opinion that the Veteran had a personality disorder as opposed to an acquired psychiatric disorder.  Dr. K.K. noted that, while the Veteran's presentation does have consistencies with a personality disorder, he has displayed flexibility in various capacities of his thoughts and behaviors over time, which precludes the diagnosis of a personality disorder.       

Dr. K.K. reviewed the claims file, interviewed the Veteran, and conducted a psychiatric examination.  Dr. K.K. has the requisite medical expertise to render a medical opinion regarding the etiology of the psychiatric disorder and had sufficient facts and data on which to base the conclusion that the currently diagnosed psychiatric disorder was at least a likely as not incurred during active service and continued after service separation.  The Board finds the August 2016 private psychological report to be highly probative.      

Based on the above, the Board finds that the evidence of record indicates that the Veteran's acquired psychiatric disorder is at least as likely as not related to the in-service symptoms of depression; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for major depressive disorder is granted. 



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


